Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-17, 19-25, and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.
Applicant’s election without traverse of invention group I, and species of ABT-199 and B-cell proliferative disorder diffused large B-cell lymphoma (DLBCL) as the respective elected species in the reply filed on February 26, 2021 is acknowledged.
The elected species the employment of the combination of ibrutinib and ABT-199 for treatment of diffused large B-cell lymphoma is allowable for reasons set forth in the parent application 14/778536. Search and examination has expanded to ABT-737.
Claim Rejection 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 26-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating DLBCL with ibrutinib 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.
The nature of the invention: The instant invention pertains to methods of treating B-cell proliferative disorders comprising administering to a subject a therapeutic effective amount of a combination of ibrutinib and an Bcl-2 inhibitor wherein the combination provide a synergistic therapeutic effect compared to administration of ibrutinib and the inhibitor alone.
The relative skill of those in the art: The relative skill of those in the art is that of PhD level who can read and understand the patent and non-patent literature in relevant art.

The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treatment of any B-cell proliferative disorders and combination of ibrutinib and any Bcl-2 inhibitors that would exhibit synergistic therapeutic effect.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses any B-cell proliferative diseases and any Blc-2 inhibitors that would provide synergistic therapeutic effect with ibrutinib. There is no established structure -activity relationship of Bcl-2 inhibitor. As reveals by Sorderquist et al. (“BCL2 inhibitors as anticancer drugs: A plethora of misleading BH3 mimetics” Mol. Cancer Ther. 2016, Vol. 15, No. 9, pp 2011-2017) that since the establish of the concept of BH3 mimetics and disclose of ABT-737 in 2005 as Bcl2 inhibitor, many separated efforts have been made for developing Bcl2 inhibitors, particularly, selective Bcl2 inhibitors. Among those are ABT-199 and HA14-1. However, those compounds have distinct biological functions and the even as of  2016, there is no clear structure-activity relationship for those BH3 mimetics. See, page 2012 to 2013, particularly, table 1 therein.  

Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: In the instant case, no working examples are presented in the specification as filed showing that any particular combination herein would provide synergistic therapeutic effect against all B-cell proliferative disorders in patients. The application discloses a high through screen process in vitro for ibrutinib combination with other anticancer agent against various B-cell proliferative cancer cell lines. See, the examples and the Figures.
The amount of direction or guidance provided, The application provides no further guidance as to the structures of other Bcl-2 inhibitors, no their suitability for claimed invention.
Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data sufficiently demonstrating that the instant a combination within the scope if claimed method to be useful in treating any diseases encompassed by the claims. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 26-38, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites purely functional limitation: “an anticancer agent wherein the anticancer agent inhibits Bcl-2” and “provide synergistic therapeutic effect” when combined with ibrutinib, which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of the compounds employed in claimed methods.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 26-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honigberg et al. (US 2008/0076921, IDS) and Bruncko et al. (US 7709467) in view of Winer et al. .( PCI-32765: a novel Bruton’s tyrosine kinase  inhibitor for the treatment of lymphoma malignancies,” Expert Opinion on inventigational drugs, March 2012, Vol. 21, No. 3, pp 355-361, IDS) , Rooij et al. (“The Clinically active BTK inhibitor PCI-32765 targets B-cell receptor and chemokine-controlled adhesion and migration in chronic lymphocytic leukemia,” Blood, 15 March 2012. Vol. 119, No. 11, pp 2590-2594, IDS)
Honigberg et al. teach ibrutinib compound as Btk inhibitor, pharmaceutical composition comprising the same, and method of using the same for treatment of cancers, particularly, B cell proliferative disorder, e.g., diffuse large B cell lymphoma (DLBCL). See, particularly, page 24, paragraphs [0036] to [0041], [0298] to [0304], and the claims, particularly, claim 8 and 20.  Honigberg et al. teach that the employment of combination of the Btk inhibitor and other known therapeutic agent, which may yield ether additive or synergistic benefit. See, particularly, 
Brunko et al. teach compounds, including ABT-737, as BCL-2 inhibitors, as apoptosis-inducers, composition comprising the same, and method of using the same for treatment of cancers, lymphoma, in particularly, including diffuse large B-cell lymphoma. The compounds are particularly useful in combination with other anti-proliferative agents. See, particularly, See, particularly, the abstract, column 2-7, coln 21, example B therein, col. 24, line 40 to col. 25, line 54.
The cited references as a whole do not teach expressly the treatment of diffuse large B-cell lymphoma with the combination of ibrutinib and ABT-737. 
However, Winer et al. teach that PCI-32765 (ibrutinib) is the compound of Honiberg that has been used in clinical try for treatment of DLBCL and has been show a great potential, both as single agent, or in combination regiment with other anticancer agent. See, particularly, pages 356-358. Winer et al. further opines that PCI-32765 is more promising in combination regiment for treatment lymphoma and synergy would have been reasonably expected in combination 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a combine regiment of ibrutinib and other known anticancer agent, such as ABT-737, for treatment of DLBCL.
A person of ordinary skill in the art would have been motivated to  use a combine regiment of ibrutinib and other known anticancer agent, such as ABT-737, for treatment of DLBCL because both of the compounds are known for treatment of DLBCL and are taught to be used with other agent in a combine regiments. Ibrutinib is particularly taught to be used with proapoptotic agents and ABT-199 is an apoptosis inducer. Further, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Furthermore, the prior art have fairly suggest the synergy of combined regiments of ibrutinib with other known anticancer agents. Furthermore, the optimization of a result effective parameter, e.g., effective amounts of therapeutic agents, the regiment, or the routes of administration, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Also, a method known for treatment of DLBCL .
Claim 1-3, and 26-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honigberg et al. (US 2008/0076921 A1, IDS) and Bruncko et al. (US 7709467) in view of Winer et al.( PCI-32765: a novel Bruton’s tyrosine kinase  inhibitor for the treatment of lymphoma malignancies,” Expert Opinion on inventigational drugs, March 2012, Vol. 21, No. 3, pp 355-361, IDS) Rooij et al. (“The Clinically active BTK inhibitor PCI-32765 targets B-cell receptor and chemokine-controlled adhesion and migration in chronic lymphocytic leukemia,” Blood, 15 March 2012. Vol. 119, No. 11, pp 2590-2594, IDS) and in further view of Dasmahapatra et al. (“The bruton tyrosine kinase (BTK) inhibitor PCI-32765 synergistically increase proteasome inhibitor activity in diffuse large B-cell lymphoma (DLBCL) and mantle cell lymphoma (MCL) cells sensitive or resistant to bortezomib,” British Journal of Haematology, 30, January 2013, Vol. 161, pp 43-56, IDS)
The teachings of Honigberg et al. (US 2008/0076921) and Bruncko et al. (US 2011/0124628) Winer et al., and Rooij et al. have been discussed above. Dasmahapatra et al. provide further motivation for the combination. Particularly, Dasmahapatra et al. confirm a synergy effect of ibrutinib and bortezomib, a known anti-cancer agent, in treatment of DLBCL. See, particularly, the summary at page 43.
Therefore, one of ordinary skill in the art would have a reasonable expectation that the combination of ibrutinib and ABT-636 would have synergistic effect in treatment of DLBCL as Dasmahapatra et al. further confirm the suggested synergy of ibrutinib with other anticancer agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627